Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-28 are indicated to be allowable as the closet prior arts by Shearman (Pat. No.: US 10,021,932 B2) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “perform an operation in response to a determination, based at least in part on data received from the sensor module, that the head top of the article of personal protective equipment sensed the ambient temperature in the interior portion of the head top and the visor is in a particular position of the plurality of positions.” as recited in claim 1 and corresponding claims 27 and 28 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.